DETAILED ACTION
Response to Amendment
1.	The amendment filed on 5/10/22 has been entered.
	Claims 1, 5 and 16 have been amended.
	Claims 2 and 3 have been cancelled.
Claims 1, 4-18 and newly added claim 19 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 5 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
3.	Claims 1, and 4-18 are objected to because of the following informalities:  Since claims 1, 5 and 16 require a capacitor including a first conductive layer … arranged on the first surface side of the substrate, and electrically connected with the through electrode, the recitation calling for, “… wherein the first conductive layer is arranged on the first surface side of the substrate and is electrically connected with the through electrode” is redundant and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tosaki at al. (“Tosaki”) USPAT 4,490,429.
Tosaki discloses in Fig. 1 a through electrode substrate comprising a substrate (element 8) having a first surface and a second surface facing the first surface; a through electrode  (element 9) penetrating through the substrate; and a capacitor including a first conductive layer  (element 7/7’), an insulating layer (element 6/14), and a second conductive layer (element 4/4’), arranged on the first surface side of the substrate, and electrically connected with the through electrode, wherein the first conductive layer is arranged on the first surface side of the substrate and is electrically connected with the through electrode, the insulating layer includes a first part (vertical portion of element 6/14) and a second part (horizontal portion of element 6/14) and is arranged on the first conductive layer, the second conductive layer is arranged on the insulating layer, the first part is arranged between the first conductive layer and the second conductive layer, the second part covers at least a part of a side surface of the first conductive layer, and at least a part of the through electrode and the first conductive layer are integrated to form a structure, a thickness (thickness of vertical portion of element 6/14) of the second part of the insulating layer is smaller than a thickness (horizontal portion of element 6/14) of the first part of the insulating layer (Fig. 1).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaki at al. (“Tosaki”) USPAT 4,490,429.
Tosaki discloses in Fig. 1 a through electrode substrate comprising a substrate (element 8) having a first  surface and a second surface facing the first surface; a through electrode  (element 9) penetrating through the substrate; and a capacitor including a first conductive layer  (element 7/7’), an insulating layer (element 6/14), and a second conductive layer (element 4/4’), arranged on the first surface side of the substrate, and electrically connected with the through electrode, wherein the first conductive layer is arranged on the first surface side of the substrate and is electrically connected with the through electrode, the insulating layer includes a first part (vertical portion of element 6/14) and a second part (horizontal portion of element 6/14) and is arranged on the first conductive layer, the second conductive layer is arranged on the insulating layer, the first part is arranged between the first conductive layer and the second conductive layer, the second part covers at least a part of a side surface of the first conductive layer, and at least a part of the through electrode and the first conductive layer are integrated to form a structure (Fig. 1).
Tosaki does not explicitly disclose the recited thickness. However, it would have been an
obvious matter of choice to form the thickness to be sized as claimed, since such a modification                           would have involved a mere change in the size of the constituent components and it is within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (“Satoh”) US PG-Pub 2004/0246692
Satoh discloses in Figs. 16 and 17 a through electrode substrate comprising a substrate  (element 22) and having a first  surface and a second surface facing the first surface; a through electrode (element 24) penetrating through the substrate; and a capacitor including  a first conductive layer (element 3a), an insulating layer (element 3b), and a second conductive layer ( element 3c), arranged on the first surface side of the substrate, and electrically connected with the through electrode, wherein the first conductive layer is arranged on the first surface side of the substrate and is electrically connected with the through electrode, the insulating layer includes a first part (horizontal portion of element of 3b) and a second part (vertical portion of element 3b) and is arranged on the first conductive layer, the second conductive layer is arranged on the insulating layer, the first part is arranged between the first conductive layer and the second  conductive layer, and the second part covers at least a part of a side surface of the first conductive layer, and at least a part of the through electrode and the first conductive layer are integrated to form a structure (Fig. 17).
Satoh does not explicitly disclose the recited thickness. However, it would have been an
obvious matter of choice to form the thickness to be sized as claimed, since such a modification                           would have involved a mere change in the size of the constituent components and it is within the level of ordinary skill in the art to realize the recited film thickness. In re Rose, 105 USPQ 237 (CCPA 1955). 

Allowable Subject Matter
11.	Claims 1, 4, 6-15 and 17-19 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter:  See Applicant’s Remarks (page 7, lines 8-17) filed on 5/10/22.

	Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2003/30088978 to Takano discloses a multiple layer wiring substrate onto which thin film capacitors are incorporated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893